Application of 44 U.S.C. § 1903 to Procurement of
                             Printing of Government Publications
         Section 1903 of title 44 of the United States Code does not prevent executive agencies from using
           private printers at agency expense to print copies of government publications for their own use while
           at the same time requisitioning depository copies from the Government Printing Office at GPO
           expense.

                                                                                             August 22, 2002

                               MEMORANDUM OPINION FOR THE ADMINISTRATOR FOR
                                      FEDERAL PROCUREMENT POLICY
                                    OFFICE OF MANAGEMENT AND BUDGET

             You have asked for our interpretation of section 1903 of title 44 of the United
         States Code, 1 and what limitations that section may place on the procurement of
         printing of government publications by executive agencies in light of our previous
         advice that executive agencies may opt to use private printers rather than the
         Government Printing Office (“GPO”). We conclude that under the best reading of
         the statute, executive agencies may fulfill their own needs through use of private
         printers and, at the same time, have GPO provide and pay for the copies of the
         publication sent to the depository libraries.
             Chapter 19 of title 44 requires that certain government publications “shall be
         made available to depository libraries through the facilities of the Superintendent
         of Documents for public information.” 44 U.S.C. § 1902 (1994). For such
         publications, the Superintendent of Documents informs the component of
         Government ordering the printing of the number of copies needed for distribution
         to depository libraries. See id. § 1903. Under certain circumstances, discussed
         below, GPO pays for such copies. See id.
            We have previously advised that executive branch departments and agencies
         need not procure printing through GPO. See Involvement of the Government
         Printing Office in Executive Branch Printing and Duplicating, 20 Op. O.L.C. 214,
         221 (1996). We now conclude that for government publications that are to be
         made available to the depository libraries, executive agencies may “split” their
         orders. That is, the agency may procure the copies for its own use through private
         printers and have GPO provide and pay for copies to be sent to the depository
         libraries.
            Section 1903 provides, in relevant part:

                       Upon request of the Superintendent of Documents, components of
                    the Government ordering the printing of publications shall either


             1
                 See 44 U.S.C. § 1903 (1994).




                                                          104




227-329 VOL_26_PROOF.pdf 114                                                                                  10/22/12 11:13 AM
                         Application of 44 U.S.C. § 1903 to Printing of Government Publications


                      increase or decrease the number of copies of publications furnished
                      for distribution to designated depository libraries . . . so that the
                      number of copies delivered to the Superintendent of Documents is
                      equal to the number of libraries on the list. . . .

                          The Superintendent of Documents shall currently inform the
                      components of the Government ordering printing of publications as
                      to the number of copies of their publications required for distribution
                      to depository libraries. The cost of printing and binding those publi-
                      cations distributed to depository libraries obtained elsewhere than
                      from the Government Printing Office, shall be borne by components
                      of the Government responsible for their issuance; those requisitioned
                      from the Government Printing Office shall be charged to appropria-
                      tions provided the Superintendent of Documents for that purpose.

             44 U.S.C. § 1903.
                 Because the statute refers both to copies of publications and to publications
             themselves, some ambiguity arises. Indeed, the statute uses both terms in the same
             sentence, giving rise to the implication that the two terms have different meanings.
             See, e.g., id. (stating that “components of the Government ordering the printing of
             publications shall either increase or decrease the number of copies of publications
             furnished for distribution to designated depository libraries”) (emphasis added).
             Taking seriously the possible distinction between copies of publications and
             publications, it could be argued that the full cost of printing any publication
             (including depository copies) not requisitioned entirely through GPO must be
             borne by the ordering component of Government. This is so because, on this
             reading, “those requisitioned from” GPO would refer to publications that are
             distributed to depository libraries and not merely to the copies of such publications
             that actually are so distributed.
                 We reject this construction, however. Giving effect to the possible distinction
             between copies of publications and publications undermines the statute. “[T]hose
             publications distributed to depository libraries” clearly refers to the same thing as
             “those requisitioned from the Government Printing Office.” But if these phrases
             refer to the total publication rather than the copies sent to the depository libraries,
             the statute would require GPO to pay for the entire cost of printing every copy of
             the publication, as long as the agency requisitioned GPO to print the publication.
             Not only would this be an absurd result given GPO’s role, but we understand that
             it is unsurprisingly contrary to practice, see, e.g., Memorandum for Heads of
             Executive Departments and Agencies, from Mitchell E. Daniels, Jr., Director,
             Office of Management and Budget, Re: Procurement of Printing and Duplicating
             through the Government Printing Office at 1 (May 3, 2002) (noting that GPO
             charges agencies for printing services). Because “[s]tatutory construction is a




                                                         105




227-329 VOL_26_PROOF.pdf 115                                                                      10/22/12 11:13 AM
                               Opinions of the Office of Legal Counsel in Volume 26


         holistic endeavor, and, at a minimum, must account for a statute’s full text,
         language as well as punctuation, structure, and subject matter,” Nat’l Bank of Or.
         v. Indep. Ins. Agents, 508 U.S. 439, 455 (1993) (internal quotations and citation
         omitted), we decline to give effect to any possible distinction between “copies of
         publications” and “publications.”
             It follows that the statute provides that GPO shall cover the costs of producing
         the copies of publications that are to be distributed to the depository libraries, as
         long as the ordering component of Government requisitions GPO to produce those
         copies. Furthermore, the statute does not require that the ordering component of
         Government requisition every copy of the publication from GPO in order to have
         GPO pay for the depository copies. Accordingly, we conclude that section 1903
         does not preclude agencies from splitting their orders by contracting with private
         printers to produce copies for their own use and requisitioning GPO to produce the
         depository copies.
             In summary, executive agencies may split print orders, using private printers at
         agency expense for their own needs and requisitioning depository copies from
         GPO at GPO’s expense. We note in passing that nothing in the statute requires
         GPO actually to produce the depository copies in a separate printing run. As GPO
         itself already contracts out most of its printing work, GPO could certainly choose
         to purchase the depository copies from the private printer selected by the executive
         agency.

                                                               JOAN L. LARSEN
                                                        Deputy Assistant Attorney General
                                                            Office of Legal Counsel




                                                      106




227-329 VOL_26_PROOF.pdf 116                                                                10/22/12 11:13 AM